DAY, J.
1. When a traveler upon a public highway approaches a steam railway which intersects at grade the highway, with one or more tracks, with an intention of crossing oyer, it is the duty of such traveler, before going upon the railway, to look both ways and listen for the approach of trains; and such looking and listening must be at such time and place and in such manner as will he effective to accomplish the ends designed thereby. When the view of such traveler in either direction is temporarily obscured by a passing train, smoke, steam or dust arising therefrom, it is the duty of such traveler to defer his crossing and remain in a place of safety until such obstruction has passed away and a clear view is afforded.
2. It is the duty of the railway company, when its trains are approaching a highway grade crossing, to give all the signals of such approach required by law, in order that travelers upon the highway may be thereby informed of the approach of trains, and a failure to give such signals is negligence upon the part of the company which will give rise to a cause of action in favor of a traveler upon the highway for injuries sustained by a collision with such train proximately caused by such negligence when the traveler is not himself guilty of negligence that directly and proximately contributed thereto.
3. A person driving a motor car upon a public highway and about to go upon a double track railroad crossing who stops and looks in one direction' when his view is obscured by a passing freight train and the smoke therefrom, and looking in the opposite direction sees nothing, relying only for his safety upon not hearing an approaching train coming from an opposite direction to that of the passing freight train, or any signal of such approaching train, and taking no further precaution, proceeds at his own risk. If his failure to look in the direction from which a train is approaching, at a time and place when such looking would have been effective, results in an injury to himself when the same might have been avoided had he so looked, such conduct constitutes contributory negligence as a matter of law that will prevent a recovery, even though the evidence tends to show there was a failure to give the signals required by law of such approaching train.
(Marshall, CJ., Kinkade, Jones and Matthias, JJ., concur.)